DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06 June 2022 has been entered, leaving claims 19-29 pending, all of which are new.

Election/Restrictions
While the election made on 06 June 2022 is acknowledged, the pending claims as amended below are allowable, and so the restriction requirement between at least Groups I-II and Species A1-A2, B1-B2, and C1-C4 as set forth in the Office action mailed on 04 April 2022 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlos R. Villamar on 07 June 2022.

The application has been amended as follows: 

19. (Currently Amended) A spherical coordinate three dimensional (3D) printing method[ using a 3D printing system comprising:
[
[
[
[
[
[ in the 3D printing system in relation to the extruder head along 360 degrees of a long axis of the build rod;
[
[, the method comprising:
forming a 3D printed product by 3D printing via the extruder head while incrementally controlling rotation of the build point in relation to the extruder head using the theta axis motor and the phi axis motor and while incrementally controlling the extruder head to the desired radius using the rho axis motor.

21. (Currently Amended) The method of claim 19, wherein the build point is made of a substrate material of[ the 3D printed product being formed. 

22. (Currently Amended) The method of claim 19, wherein the build rod is configured to support the build point and is made of a substrate material of[ the 3D printed product being formed.

23. (Currently Amended) The method of claim 19, wherein the build point and build rod are capable of being arranged so as not to occupy the origin for[ the 3D printed product being formed, and wherein the 3D printed product is formed with no substrate material at the origin.

24. (Currently Amended) The method of claim 19, wherein the build point is made of a durable material,[ the 3D printed product being formed configured to be removed from the build point so that the build point can be reused for manufacturing another 3D printed product.

28. (Currently Amended) The method of claim 27, further comprising balancing with a counterweight the weight of the build rod, the theta axis motor, the first motor support bar, and the second motor support bar, the counterweight being movable along the first motor support bar for balancing[ the 3D printed product being[ formed with a center of gravity disposed a significant distance from the origin.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to operate a 3D printing system using either Cartesian or spherical coordinate positioning and to provide one or more motors with respective support frames or brackets therefor in order to actuate movement of one or more of a build platform and/or build nozzle for providing said Cartesian or spherical coordinate positioning, the prior art of record does not teach or fairly suggest a method employing a spherical coordinate 3D printing system comprising the combination of the claimed components with their claimed configuration, in particular whereby the claimed theta axis motor is disposed on the claimed motor support bar and is configured to incrementally control rotation, via a build rod, of a build point located at an origin of a spherical coordinate system defined in the 3D printing system in relation to an extruder head along 360 degrees of a long axis of the build rod, with a phi axis motor disposed on a support frame and connected to the motor support bar and configured to incrementally control rotation of the theta axis motor, the motor support bar, and the build point as claimed along 360 degrees of an axis perpendicular to the long axis such that the build point remains at the origin, with the build rod and extruder support bar on which the extruder head is disposed capable of being provided along a common axis by the phi axis motor rotation, with a rho radius motor disposed on the claimed frame to incrementally control the extruder support part and extruder head to a desired radius form the build point, and with a 3D printed product being formed while providing the claimed incremental control.
Any comments considered necessary by applicant must be submitted no later than  issue fee payment, and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742